_ 4 he ; :
7 ae Sa ae . i rh fs
i aa ‘ : : 7 - Aaa oe
ppt ia te * % i See cabcesn Serre a

CARTS TEA Ott ** SONS ee ,
a ee oe Pr : ee ~ ne a Cie ties as
ee te ie ‘hl - o. ea eo
rath et a Ee ee
oe is a | . . Bea
ee 4 ris ae
i nt ¥,
ae *, ee Ty ,
i i cant Ly

peta

 

OFFICE OF THE SHERIFF

i we, Lake County, Illinois } 25 $. Martin Luther King Jr. Ave.
Waukegan, illinois 60085
Phone: (847) 377-4000

 

 

 

March 1, 2018

Defendant's Name: RAYMOND N ERVIN

Case Title: ERVIN VS ERVIN

Case Number: 04D1943

The Civil Process Division is currently holding a Civil Warrant for your arrest. The Charge is

FAILURE TO APPEAR for your last court date.

You are directed to surrender yourself to the Lake County Jail, 20 S. County Street, Waukegan,

Illinois within seven (7) days from the date of this notice between 8:00 am to 5:00 pm,

Monday through Friday.

PI EASE BRING THIS PAPER WITH YOU WHEN YOU SURRENDER.

 

FAILURE TO DO SO WILL RESULT IN
YOUR ARREST AND POSSIBLE
INCARCERATION IN THE LAKE COUNTY JAIL.

 
Case: 1:20-cv-06006 Document #: 1-40 Filed: 10/08/20 Page 2 of 3 PagelD #:381

 

“SR

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

SARINA seUU),
_ —_ Case No. et [qs

QM LON) ¢ auld
ON MOTION OF S AR. WK ? Ce RL RVUN fora :

body attachment to issue against See wi raspondent(s)
herein, for failure to appear in response to the rTeitation/ £ a to show cause heretofore issued, served upon said

respondent(s) and’, returnable/ [ continued until today, it appearing to the Court and the Court so finds that said
respondent(s) did nofappe oday, that Local Ruje 15.01 has been complied with, and the Court being fully advised in
the premises, (-Wie (BOLO [4/20

ITIS THEREFORE ORDERED that a body allachment issue against said respondent(s) herein
returnable forthwith.

TO THE SHERIFF OF LAKE COUNTY:

YOU ARE COMMANDED Io take custody of sald respondent(s) and If not released from your custody upon
his/her bond, to Immediately bring hinv/her/them before the Honorable Motion Judge sitting in Courtroom C- 30% or any
judge presiding in his stead to answer for contempt of court for NOT ATTENDING SAID COURT AS HERETOFORE
ORDERED.

You are authorized to take the respondent(s) to one of the Sheriff's facilities for the purpose of accepting bond,
and to require his/her/their appearance in court at a specified date and time not less than 7 nor more than 15 days after
service hereof. Such appearance, date, time and address shall be set forth upon the bond.

You are to serve this order and return it without ae

Cash Bail is set in the amount of $ ( VEO f eo (10% applicable - $25.00 minimum).

 

 

THIS ORDER SHALL EXPIRE ONE YEAR AFTER THE DATE IT WAS ISSUED. a
PZ.

 

day

| hereby certify the abave to be true and correct.

Dated FER 2 6 2016

 

  

This order is the command of the Circuit Court and violation
thereof is subject to penalty of law.

of
Nin se Gane
TO THE RESPONDENTS f you are released on bond, you shali appear in C- Soprat 18 N. County Street,

Waukegan, Illinois at AM/PM on date to be inserted by Sheriff).
The above information shall be noted on the bond of the respondent and the copy of this order delivered to him.

crepe ne: Son OK Ys, Stee
on “? :

Address:

     
 

 

171-144 (Rev. 04/13)
Case: 1:20-cv-06006 Document #: 1-40 Filed: 10/08/20 Page 3 of 3 PagelD #:382

FILED
Lake County Sheriff's Office Re 9305 tP ERIN tank Rare ives IN
Type of Service! BODY ATTACHMENT- LOCAL PAPER - Clerk of the Circuit Court
Court Case: 04D1943 Civil Number : 18-01425CP

Assigned to: VINSON, JOHNR Lake Coymty, lilinois

Title: ERVIN VS ERVIN Date Received: 03/01/2018  Expires:02/20/2019

Name: ERVIN, RAYMOND N DOB:
Address: 331 SPRINGSIDE LN Apt: City. BUFFALO GROVE
Sex: Race: Height: Weight : Hair Color : Eye Color :

 

 

 

 

 

 

 

 

 

 

Date Notice Given : Mailed To: Date: I !
Attempts to Arrest:
1) Date: i i Time: Notes :
2) Date: / / Time: Notes :
3) Date: / / Time : Notes :
([] Voluntary Surrender _—— Date: Lf By:
[] Arrested Date: if Agency:
[[] Posted Bond Amount : New Court Date : I / By:

 

Notes:

Tere 1

ybulia = oxpued

 

 

Mark C. Curran, Jr.
Sheriff of Lake County, Illinois

Deputy: #
